Ordered that the Defendants do answer the Complainants Bill of Complaint in this Cause in Eight Days after the Service of this rule otherwise an Attachment will issue against them.
[After the last royal governor had taken refuge on a British sloop of war, and South Carolina had declared independence of Great Britain, the first state constitution, March 26, 1776, provided that chancery suits already begun, might be continued, if either party were so inclined, before the vice president and the privy council,36 who together should exercise the powers of the court of chancery. A plan that the state president should commission chancellors of the court did not materialize, and the constitution of 1778 vested chancery powers in the lieutenant governor and privy council. The term vice president, however, continued in use instead of lieutenant governor.
The cases below are summarized from the calendar prepared in 1933 by Bernard M. Thomson, Jr.

 The Journal of the Privy Council is bound in with the Council journals in custody of the Historical Commission of South Carolian, Columbia. It has not been printed.